UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    KAREN MARIE KOZLOWSKI,

                              Plaintiff,                                  Case No.: 2019-cv-11640 (LJL-SN)

              -against-

    EXPERIAN INFORMATION SOLUTIONS,
    INC.,

                                Defendant.




                   [PROPOSED] ORDER PURSUANT TO 15 U.S.C. § 1681b(a)(1)

            Plaintiff, through her attorney of record, respectfully proposes that the Court enter
the following Order so that Defendant Experian Information Solutions, Inc. (“Experian”) has
a permissible purpose pursuant to §1681b of the Fair Credit Reporting Act to disclose
documents and information about consumers other than Plaintiff that are relevant to the
parties’ respective claims and defenses in the above-captioned action (“Action”). 1
           WHEREAS, (a) in the Complaint in the above-captioned action Plaintiff alleges that
information from Plaintiff’s credit file with consumer reporting agency Experian has been mixed,
merged, or otherwise combined with information from the credit files of one or more other
consumers (“other consumers”), and (b) discovery by Plaintiff of relevant documents and
information concerning such other consumers is or may be necessary in order for Plaintiff to
prosecute the action and/or for Experian to defend the Action;
           THEREFORE, pursuant to § 1681b(a)(1) of the Fair Credit Reporting Act (15 U.S.C. §
1681b(a)(1)), the Court orders that Experian is permitted to disclose to Plaintiff and her counsel
consumer reports about such other consumers and, as properly sought in discovery, other documents
generated by Experian providing additional detail about the credit files of such other consumers as


1
 This Proposed Order pursuant to §1681b of the Fair Credit Reporting Act (“Order”) is submitted solely by Plaintiff.
Experian does not oppose entry of the Proposed Order.
                                                     Page 1 of 2
they have been maintained by Experian.


                                   Respectfully submitted,


   Dated: February 24, 2020         /s/ Adam G. Singer
                                    LAW OFFICE OF ADAM G. SINGER, PLLC
                                    One Grand Central Place
                                    60 E. 42nd Street, Suite 4600 New York, NY 10165
                                    212.842.2428
                                    Counsel for Plaintiff




 SO ORDERED.




 Hon. Lewis J. Liman
 United States District Judge

  March 16, 2020




                                          Page 2 of 2
